Exhibit 10.2

SIXTH AMENDMENT TO LOAN AGREEMENT

 

THIS SIXTH AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is entered into as of
SEPTEMBER 30, 2020, between TEXAS CAPITAL BANK, NATIONAL ASSOCIATION (“Lender”),
and VINTAGE STOCK, INC., a Missouri corporation (“Borrower”).

RECITALS

A. Whereas, Lender and Borrower are parties to a LOAN AGREEMENT dated as of
NOVEMBER 3, 2016 (as the same has been or may be amended, supplemented or
otherwise modified from time to time, including any other instruments executed
and delivered in renewal, extension, rearrangement or otherwise in replacement
thereof, the “Agreement”) (any capitalized terms not specifically defined herein
will have the meaning ascribed to them in the Agreement);

B. Whereas, Borrower and Lender have agreed to amend certain provisions of the
Agreement; and

Now, therefore, in consideration of the parties’ mutual promises in this
Amendment, and for other good and valuable consideration, the sufficiency of
which is hereby acknowledged, the parties agree as follows:

AGREEMENT

1.Amendments to Section 1.01. The following defined terms Section 1.01 of the
Agreement hereby amended in their entirety to read as follows:

“Drawdown Termination Date” shall mean the earlier of NOVEMBER 3, 2023, and the
date the Indebtedness is accelerated pursuant to the provisions of this
Agreement and the other Security Instruments.

“EBITDA” means, for any Person for any period of determination, an amount equal
to: (a) net income plus (b) the sum of the following to the extent deducted from
net income: (1) interest expense; (2) income taxes; (3) depreciation; (4)
amortization; (5) rent expense; (6) non-cash charges and losses including
write-offs or write-downs (excluding any such non-cash charges or losses to the
extent (A) there were cash charges with respect to such charges and losses in
past accounting periods or (B) there is a reasonable expectation that there will
be cash charges with respect to such charges and losses in future accounting
periods); (7) actual cash losses arising from stores that Borrower has operated
less than twelve (12) months at the time of determination not to exceed an
aggregate amount of ONE HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS ($150,000.00)
per annum; (8) one-time, non-recurring charges paid in cash not to exceed SIX
HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS ($650,000.00) in the aggregate per
annum; (9) management fees not to exceed FOUR HUNDRED THOUSAND AND NO/100
DOLLARS ($400,000.00) per annum (provided that if any portion of such FOUR
HUNDRED THOUSAND AND NO/100 DOLLARS ($400,000.00) per annum is not paid during
any fiscal year, then, in subsequent fiscal years, such management fee may be
increased by such unpaid portion until paid) in any fiscal year; and (10) an
equity infusion in Borrower in the amount of  ONE MILLION AND NO/100 DOLLARS
($1,000,000.00) made on APRIL 22, 2020; in each case for such period determined
and consolidated in accordance with GAAP.

“Fixed Charge Coverage Ratio” shall mean, for any period, the ratio of (a)
EBITDA of Borrower minus unfinanced cash capitalized expenses during such
period, to (b) scheduled payments of principal on the Term Loan (currently
$750,000 per quarter) during such period. Unless otherwise indicated, the Fixed
Charge Coverage Ratio shall be measured for the TWELVE (12) month period ending
on the applicable date.

“Inventory Advance Amount” shall mean the lesser of (a) SIXTY-FIVE PERCENT
(65.00%) of the cost of Eligible Inventory, and (b) NINETY PERCENT (90.00%) of
the NOLV of Eligible Inventory; provided, however, that prior to the Lender’s
receipt of a satisfactory appraisal (as of June 30, 2020) being

 

 

SIXTH AMENDMENT TO LOAN AGREEMENT – PAGE 1

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION – VINTAGE STOCK, INC.

--------------------------------------------------------------------------------

 

conducted as of the September 2020 Amendment Date, the Inventory Advance Amount
shall not exceed SIXTY PERCENT (60.00%) of the cost of Eligible Inventory.  

“LIBOR Rate” means, with respect to each LIBOR Interest Period, the rate
(expressed as a percentage per annum and adjusted as described in the last
sentence of this definition of LIBOR) for deposits in United States Dollars
(commonly known as “LIBOR”) for a term equal to the LIBOR Interest Period that
is published or announced on Bloomberg BTMM as calculated by Intercontinental
Exchange (ICE) Benchmark Administration Limited (“ICE”) (or any successor
thereto) as of 11:00 a.m., London, England, time, on the related LIBOR
Determination Date.  If such rate shall cease to be published or announced on
Bloomberg BTMM or if Lender determines (which determination shall be conclusive
absent manifest error) that the rate calculated by ICE no longer accurately
reflects the rate available to Lender in the London interbank market and, that
such circumstance is likely to be temporary, LIBOR shall be determined by Lender
to be the offered rate as announced by a recognized commercial service as
representing the average LIBOR rate for deposits in United States dollars for a
term equal to the LIBOR Interest Period as of 11:00 a.m. on the relevant LIBOR
Determination Date.

(a)Notwithstanding the foregoing or any other provision of this Agreement and
subject to clause (b) below, if Lender determines (which determination shall be
conclusive absent manifest error) that (i) ICE (or any successor thereto) has
ceased to calculate LIBOR, (ii) deposits in United States dollars are not being
offered to banks in the London interbank market for the applicable amount and
requested LIBOR Interest Period, (iii) adequate and reasonable means do not
exist for determining LIBOR for any requested LIBOR Interest Period, (iv) LIBOR
for any requested LIBOR Interest Period does not accurately reflect the rate
available to Lender in the London interbank market, (v) any applicable law or
regulation or any change therein or the interpretation or application thereof or
compliance therewith by Lender prohibits, restricts, or makes impossible the
charging of interest based on LIBOR or shall make it unlawful for Lender to make
or maintain the Indebtedness evidenced by this Agreement in eurodollars, or (vi)
LIBOR does not adequately and fairly reflect the cost to Lender of making or
maintaining the Loan, due to changes in administrative costs, fees, tariffs,
taxes, and/or other matters outside of Lender’s reasonable control, then Lender
may notify Borrower of such circumstance.  Following such notice, this Agreement
shall bear interest (and continue to bear interest) at the Base Rate plus the
Applicable Margin, and any obligation of Lender to maintain any indebtedness
under this Agreement at a rate based on LIBOR shall be suspended unless and
until Lender determines that the applicable circumstance described in the
foregoing clauses (i)-(vi) no longer pertains.

(b)If, at any time, Lender determines (which determination shall be conclusive
absent manifest error) that (i) any circumstance described in clauses
(a)(i)-(a)(vi) has arisen and is not likely to be temporary, or (ii) if (x) ICE
or the Alternative Reference Rates Committee convened by the Board of Governors
of the Federal Reserve System has announced a commercial loan index as an
alternative to LIBOR and commercial banks in the United States are using such
alternative loan index for new commercial loans, (y) LIBOR is no longer being
widely used by commercial banks as a loan index in the United States for new
commercial loans similar to the loan to Borrower, or (z) a governmental
authority having jurisdiction over Lender has made a public statement
identifying a specific date after which LIBOR shall no longer be used for
determining interest rates for new commercial loans originated in the United
States, then Lender may notify Borrower of such circumstance.  Following such
notice, any obligation of Lender to maintain any indebtedness under this
Agreement at a rate based on LIBOR; provided, however,

Lender may establish an alternate index rate of interest to LIBOR (and an
interest rate margin) after giving due consideration to the then-prevailing
market convention for determining an index rate of interest for new commercial
loans originated by commercial banks in the United States as determined by
Lender (the “Alternative Rate”). If requested by Lender, Borrower shall enter
into an amendment to this Agreement to reflect the Alternative Rate and such
other related changes to this Agreement as may be applicable. If no Alternative
Rate has been established and Lender has notified Borrower that any circumstance
under clauses (b)(i) or (b)(ii) has arisen, then any Indebtedness under this
Agreement shall bear interest (and continue to bear interest) at the Base Rate
plus the Applicable Margin unless and until an Alternative Rate is established.

SIXTH AMENDMENT TO LOAN AGREEMENT – PAGE 2

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION – VINTAGE STOCK, INC.

--------------------------------------------------------------------------------

 

Notwithstanding anything herein to the contrary, in no event shall LIBOR (or any
Alternative Rate) ever be less than a floor rate of ONE-HALF OF ONE PERCENT
(0.50%).  LIBOR and any Alternative Rate may be adjusted from time to time in
Lender’s sole discretion for then-applicable, but actual, reserve requirements,
deposit insurance assessment rates, marginal emergency, supplemental, special
and other reserve percentages, and other actual regulatory costs.

2.Additions to Section 1.01. The following defined terms are hereby added to
Section 1.01 of the Agreement in the correct alphabetical order as follows:

“Applicable Margin” is defined in Section 2.02(a).

“Base Rate” means for any day, a rate of interest equal to the highest of: (a)
the Prime Rate for such day; and (b) the sum of the Federal Funds Rate for such
day plus ONE HALF OF ONE PERCENT (0.50%).

“Federal Funds Rate” means, for any day, a fluctuating rate of interest equal to
the Federal Funds Rate as published in the “Money Rates” section of The Wall
Street Journal.  Any change in the rate will take effect on the effective date
as indicated in The Wall Street Journal.  Interest will accrue on any
non-Business Day at the rate in effect on the immediately preceding Business
Day.

“LIBOR Banking Day” means any day on which commercial banks in the City of
London, England are open for business and dealing in offshore dollars.

“LIBOR Determination Date” means a day that is two LIBOR Banking Days prior to
the beginning of the relevant LIBOR Interest Period.

“LIBOR Interest Period” means a period of one month.  The first day of the
interest period must be a LIBOR Banking Day. The last day of the interest period
and the actual number of days during the interest period will be reasonably
determined by Lender using the practices of the London interbank market.

“Seller Note” means that certain Subordinated Promissory Note dated as of
NOVEMBER 3, 2016, in the amount of $10,000,000, payable by Holdings to the
Sellers of Borrower identified therein.

“September 2020 Amendment Date” means SEPTEMBER 30, 2020.

3.Addition of New Section 2.01(c).  A new Section 2.01(c) is hereby added to the
Agreement as follows:

(c)Incremental Loans (Accordion).

(i)At any time after the Term Loan has been paid in full (not including by means
of a refinancing of the Term Loan), Borrower may by written notice to Lender
request one (but not more) increase in the Commitment (the “Incremental
Revolving Credit Commitment”) to make revolving credit loans under the revolving
credit facility (the “Incremental Loan”); provided that the total aggregate
principal amount for the Incremental Revolving Credit Commitment shall not
exceed THREE MILLION AND NO/100 DOLLARS ($3,000,000.00) (but may be less). Such
notice shall specify the date (an “Increased Amount Date”) on which Borrower
proposes that the Incremental Revolving Credit Commitment shall be effective,
which shall be a date not less than FIFTEEN (15) Business Days after the date on
which such notice is delivered to Lender. This subsection (c) shall not be
construed to create any obligation on Lender to participate in any Incremental
Revolving Credit Commitment, to advance or commit to advance any credit to
Borrower, or to arrange for any other Person to advance or to commit to advance
any credit to Borrower, any such obligation to participate in any such
Incremental Revolving Credit Commitment or commitment to extend any credit to
Borrower under this subsection (c) being subject in all respects to Lender’s
consent, credit underwriting and credit approval.

SIXTH AMENDMENT TO LOAN AGREEMENT – PAGE 3

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION – VINTAGE STOCK, INC.

--------------------------------------------------------------------------------

 

(ii)Any Incremental Revolving Credit Commitment agreed to by Lender shall become
effective as of such Increased Amount Date; provided that:

(A)no Default or Event of Default shall exist on such Increased Amount Date
before or after giving effect to (1) the Incremental Revolving Credit
Commitment, (2) the making of any Incremental Loans pursuant thereto;

(B)each of the representations and warranties contained herein shall be true and
correct in all material respect;

(C)the proceeds of any Incremental Loans shall be used for general corporate
purposes of Borrower and its Subsidiaries; and

(D)Borrower shall deliver or cause to be delivered any customary legal opinions
or other documents (including, without limitation, a resolution duly adopted by
the board of directors (or equivalent governing body) of each Loan Party
authorizing such Incremental Loans and Incremental Revolving Credit Commitment)
reasonably requested by Lender in connection with any such transaction.

(iii)Each Incremental Revolving Credit Commitment (and the Incremental Loans
made thereunder) shall (i) constitute Indebtedness of the Borrower and shall be
secured and guaranteed with the other Indebtedness on a pari passu basis, and
(ii) be part of the revolving credit facility, shall mature on the Drawdown
Termination Date, shall bear interest and be entitled to fees, in each case at
the rate applicable to the revolving credit facility, and shall otherwise be
subject to the same terms and conditions as the revolving credit facility.

(iv)Each increase in the Commitment pursuant to this section shall result in an
automatic increase of the amount set forth in the term “Maximum Revolving
Facility”.

4.Amendment to Section 2.02(a).  Section 2.02(a) of the Agreement is hereby
amended in its entirety to read as follows:

(a)The Revolving Credit Note shall bear interest from the date thereof until
maturity at a varying rate of interest which is the LIBOR Rate plus TWO AND
ONE-QUARTER PERCENT (2.25%) (2.25% being the “Applicable Margin”), as the same
may change from time to time, calculated on the September 2020 Amendment Date
and the first LIBOR Banking Day of each month thereafter (but in no event to
exceed the Maximum Nonusurious Interest Rate).  The determination by Lender of
the interest rate shall, in the absence of manifest error, be conclusive and
binding in all respects.

5.Amendment to Section 2.14.  Section 2.14 of the Agreement is hereby amended in
its entirety to delete the Collateral Management Fee and to otherwise read as
follows:

Section 2.14Termination of Commitment; Prepayment in Full.  In the event
Borrower desires to terminate the Commitment and prepay in full the loans
evidenced by the Revolving Credit Note at any time prior to NOVEMBER 3, 2021,
Borrower will give Lender THIRTY (30) days’ written notice of Borrower’s
intention and will pay to Lender, as a prepayment premium and not as a penalty,
an amount equal to ONE-HALF OF ONE PERCENT (0.50%) of the Maximum Revolving
Facility on the date of such prepayment.

6.Amendment to Section 5.04.  Section 5.04 of the Agreement is hereby amended in
its entirety to read as follows:

Section 5.04Dividends, Distributions, Payments, and Redemptions.  Borrower will
not, and will not permit any Subsidiary to (a) make any Distribution with
respect to its Stock now or hereafter outstanding (other than Permitted Tax
Distributions), (b) return any capital to its stockholders or interest holders,
as applicable, (c) make any distribution of its assets to any other Loan Party
or their respective stockholders, or interest holders, as applicable, or (d)
make any payment, redemption or prepayment or

SIXTH AMENDMENT TO LOAN AGREEMENT – PAGE 4

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION – VINTAGE STOCK, INC.

--------------------------------------------------------------------------------

 

other retirement, prior to the stated maturity thereof or prior to the due date
of any Debt owing to any Person other than Lender, other than trade debt
incurred in the ordinary course of business and payments and prepayments of the
Term Loan expressly permitted under the Intercreditor Agreement.  Borrower will
not, and will not permit any Subsidiary to, make any payment of any management,
consulting or similar fee if any Default or Event of Default exists at the time
of any such payment or would exist as a result of making any such payment,
provided, that, in any event, Borrower may not pay management fees in an amount
exceeding FOUR HUNDRED THOUSAND AND NO/100 DOLLARS ($400,000.00) in any fiscal
year (provided that if any portion of such FOUR HUNDRED THOUSAND AND NO/100
DOLLARS ($400,000.00) per annum is not paid during any fiscal year, then, in
subsequent fiscal years, such management fee may be increased by such unpaid
portion until paid).  Notwithstanding anything in this Section 5.04 to the
contrary, (i) Borrower may make mandatory prepayments of the Term Loan from
proceeds of Equity Issuances and Debt Issuances (each as defined in the
Intercreditor Agreement) as permitted by Section 5(b) of the Intercreditor
Agreement, and (ii) so long as: (1) no Default or Event of Default exists or
would occur as a result of the making of any Distribution or payment, and (2)
Borrower has pro forma Availability of at least TWO MILLION AND NO/100 DOLLARS
($2,000,000.00):

(w)Borrower may make such mandatory prepayments of the Term Loan from excess
cash flow as are required under the Term Loan Agreement;

(x)Borrower may make voluntary prepayments of the Term Loan;

(y)Borrower may make distributions to Holdings solely for Holdings to make
prepayments of principal on the Seller Note; and

(z)If Borrower has delivered calculations reasonably acceptable to Lender
evidencing a pro forma Fixed Charge Coverage Ratio of at least 1.20 to 1.00
(such requirement, together with the requirements in clauses(ii)(1) and (2) of
this Section 5.04 being collectively the “Applicable Requirements”), then
Borrower may make Distributions and may make payments and prepayments on other
Debt.  

7.Limited Waiver.  Lender hereby waives any Default, whether currently existing,
previously having existed and having been cured, or previously waived (whether
formally or informally), or any Event of Default that arose or could be deemed,
or might have been deemed, to have arisen, directly or indirectly, from and
after the date of the Agreement through and including the date of this Amendment
as a result of any failure by Borrower with respect to any cross-defaults under
the Agreement in respect of the “Specified Events of Default,” as defined in
that certain LIMITED WAIVER AND THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT dated on or about the date hereof, among Term Agent, Borrower and the
other parties thereto. It is the Loan Parties’ specific intention that this
waiver placed each of them in the same position, from the date of the Agreement
through and including the date of this Amendment, as each would have been if no
alleged existing Default or Event of Default (if one arose or could be deemed,
or might have been deemed, to have arisen, directly or indirectly) had ever
occurred.

8.Conditions.  This Amendment shall be effective upon the completion of Borrower
having delivered the following, in form and substance satisfactory to Lender:
(a) this Amendment; (b) each other document, opinion and certificate required by
Lender; and (c) a closing fee in immediately available funds in the amount of
$12,000.

9.Representations, Warranties and Covenants; Expenses. Borrower expressly
reaffirms all of its representations and warranties in the Agreement as of the
date of this Amendment (except such representations and warranties that
expressly relate to an earlier date). Borrower agrees to pay all costs, expenses
and reasonable attorney’s fees of Lender and its counsel in connection with the
Agreement or this Amendment.

10.No Waiver.  Except as set forth in this Amendment, all of the terms and
conditions of the Agreement remain in full force and effect and none of such
terms and conditions are, or shall be construed as, otherwise amended or
modified, except as specifically set forth herein and nothing in this Amendment
shall constitute a waiver by Lender of any Default or Event of Default, or of
any right, power or remedy available to

SIXTH AMENDMENT TO LOAN AGREEMENT – PAGE 5

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION – VINTAGE STOCK, INC.

--------------------------------------------------------------------------------

 

Lender or any Loan Party under the Agreement, whether any such defaults, rights,
powers or remedies presently exist or arise in the future.

11.Ratification.  The Agreement shall, together with this Amendment and any
related documents, instruments and agreements shall hereafter refer to the
Agreement, as amended hereby.

12.Release.  EACH LOAN PARTY HEREBY ACKNOWLEDGES AND AGREES THAT IT HAS NO
DEFENSE, COUNTERCLAIM, OFFSET, CROSS COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR
NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF
ITS LIABILITY TO REPAY THE OBLIGATIONS OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES
OF ANY KIND OR NATURE FROM LENDER. EACH LOAN PARTY HEREBY VOLUNTARILY AND
KNOWINGLY RELEASES AND FOREVER DISCHARGES THE LENDER AND EACH OF ITS RESPECTIVE
PREDECESSORS, AGENTS, EMPLOYEES, AFFILIATES, SUCCESSORS AND ASSIGNS
(COLLECTIVELY, THE “RELEASED PARTIES”) FROM ALL POSSIBLE CLAIMS, DEMANDS,
ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES AND LIABILITIES WHATSOEVER,
WHETHER KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR
UNSUSPECTED, FIXED, CONTINGENT OR CONDITIONAL, OR AT LAW OR IN EQUITY, IN ANY
CASE ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS
EXECUTED THAT SUCH LOAN PARTY MAY NOW OR HEREAFTER HAVE AGAINST THE RELEASED
PARTIES, IF ANY, IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT,
TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND THAT ARISE FROM ANY OF
THE LOANS, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE AGREEMENT OR ANY OF
THE OTHER SECURITY INSTRUMENTS, AND/OR THE NEGOTIATION FOR AND EXECUTION OF THIS
AMENDMENT, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING,
RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE
APPLICABLE.

13.Other Provisions.  The provisions of the Agreement that are not expressly
amended in this Amendment shall remain unchanged and in full force and
effect.  In the event of any conflict between the terms and provisions of this
Amendment and the Agreement, the provisions of this Amendment shall control.

14.Signatures. This Amendment may be signed in counterparts. A facsimile or
other electronic transmission of a signature page will be considered an original
signature page. At the request of a party, the other party will confirm a
fax-transmitted or electronically transmitted signature page by delivering an
original signature page to the requesting party.

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

SIXTH AMENDMENT TO LOAN AGREEMENT – PAGE 6

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION – VINTAGE STOCK, INC.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered as of the date first written above.

 

LENDER:

 

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION

 

 

By:

/s/ Terri Sandridge

 

Name:

Terri Sandridge

 

Title:

Senior Vice President, Corporate Banking-ABL

 

 

BORROWER:

 

VINTAGE STOCK, INC.

 

 

By:

/s/ Rodney Spriggs

 

Name:

Rodney Spriggs

 

Title:

CEO and President

 

 

SIXTH AMENDMENT TO LOAN AGREEMENT – PAGE 7

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION – VINTAGE STOCK, INC.